 LEE WARDSDexter Thread Mills,Inc., d/b/a Lee Wards and RetailClerks Union,Local 98 Retail Clerks InternationalAssociation,AFL-CIO. Case 13-CA-10236October 6, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERS JENKINS ANDKENNEDYUpon a charge I and amended charge2duly filedby Retail ClerksUnion,Local 98 Retail Clerks Inter-nationalAssociation,AFL-CIO (herein called theUnion),against DexterThreadMills, Inc.,d/b/a LeeWards(herein called Respondent),the General Coun-sel of the NationalLaborRelations Board, by itsRegional Director for Region13, on May 28, 1971,issued and served on the parties a complaint allegingviolations of the NationalLaborRelations Act, asamended.In substance,the complaint alleges that Re-spondent violated Section 8(a)(1) of the Actby refus-ing to allow nonemployee union organizers todistributeliteratureon the parking lot ofRespondent'sElgin,Illinois,property.Respondent's answer admits certain factual alle-gations of the complaint but denies the commission ofunfair labor practices.Thereafter,on November 18, 1971, the partiesentered into a Motion To Transfer Proceeding to theNationalLaborRelations Board and Stipulation ofFacts wherein they agreed that certain documentsshall constitute the entire record herein,3expresslywaived all intermediate proceedings before a TrialExaminer,and submitted this casedirectly to theBoard for its decision and order, reserving to them-selves only the right to file briefs.By order datedDecember 9, 1971, the Board granted the motion,approved the stipulation,transferred the proceedingto itself,and set a date for the filingof briefs. There-after,briefs were filed by all parties.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record here-in and the briefs,and makes the following:1The originalcharge was filed on November24, 1970,and served onRespondent on November25, 1970.2The amended charge was filed and served on Respondent on December22, 1970.3 The stipulated record consists of the charges, complaint,Respondent'sanswer, and the stipulation of facts withattachedexhibitsFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT543Respondent, a Delaware corporation, is engaged inthe manufacture and retail sale of hobby craft prod-ucts and other related goods and merchandise at itsElgin, Illinois, facility. During the past calendar yearRespondent, in the course and conduct of its opera-tions, had a gross volume of businessin excess of$500,000. During the same period, Respondent pur-chased and had delivered to its Elgin, Illinois, facility,goods and materials valued in excess of $50,000 di-rectly from suppliers located outside the State of Illi-nois.The complaint alleges, Respondent's answeradmits, and we find that Respondent is, and at alltimes material has been, an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent's answer ad-mits, and we find that the Union is, and at all materialtimes has been, a labor organization within themeaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsRespondent's propertyconsistsof a large parkinglot in front of its building which containsa retail store,a distribution center, and a manufacturingsection.The only access to this property is by means of afour-lane public highway with a speed limit of 40m.p.h. which runs adjacent to the parking lot. Thereare no fences or other similar barriers between thehighway and the parking lot, but thereis a 10-footwide, grassy tree-filled public easementseparating thelot from the highway by means of a curb. The parkinglot is reached from the highway by three entrances.During November and December 1970 4 Re-spondent employed between 350 and 450 employees.Five of these employees worked a 7:30 p.m. to 3:30a.m. shift, 208 employees worked a 7:30 a.m. to 4 p.m.shift, 96 employees worked a 9 a.m. to 5:30 p.m. shift,and 48 employees worked a 12:30 p.m. to 9 p.m. shift.All of these employees come to work in private auto-mobiles and 60 percent of them live in Elgin,Illinois.The remainder reside in surroundingcommunities.Respondent's retail storeisusually open to thegeneral public from 9 a.m. to 5:30 p.m. although it isopen until 9 p.m. on each Wednesday throughout the4All dates hereafter are 1970 unless otherwise indicated.199 NLRB No. 113 544DECISIONSOF NATIONAL LABOR RELATIONS BOARDyear and every day during the Christmas season (No-vember 3 to December 1). Respondent's customersand employees can park anywhere on the lot andthere are no special markings on the automobiles ofRespondent's employees to distinguish them fromthose belonging to the customers.On November 12, an employee of Respondentinformed the Union that Respondent's employeeswere interested in obtaining union representation.The next day Colaizzi, business agent for the Union,and Russo, the Union's secretary-treasurer, enteredRespondent's retailstore to acquaint themselves withthe physical layout. They remained for one-half hourduring which time they attempted to make a list ofRespondent's employees by copying down namesfrom the tags worn by the employees. Thereafter, Co-laizzi and Russo went to the parking lot and copiedautomobile license numbers for the purpose of ob-taining more employee names and addresses. Laterduring the day, Colaizzi and Russo met with five ofRespondent's employees, obtained signed union au-thorization cards, and asked these employees to ob-tain as many cards as possible from their fellowemployees.On the afternoon of November 18, Colaizzi, Rus-so, and two other union organizers stood on the park-ing lot in front of the employee entrance toRespondent's building and distributed approximately200 handbills and authorization cards.While theywere engaging in this activity, the union organizerswere approached by Slade, Respondent's controller,who stated that they were on private property andasked that they leave. Slade was told by the unionorganizersthat they had a right to be on Respondent'sproperty and Slade replied that he would check intothe matter.On November 19, the union organizers returnedto the parking lot and distributed approximately 100handbills and authorization cards.The following day, the union organizers wereagaindistributing literature on the parking lot whenthey were informed by Respondent's officials thatthey were trespassing. When the organizers refused toleave, Respondent called the police. After the policearrived theunionorganizers left the parking lot.Thereafter, on two occasions, the union organiz-ers stood on the public easement between the parkinglot and the highway and attempted to distribute litera-ture to employees as they entered and left the lot intheir automobiles. The Union discontinued these ef-fortsbecause(1) very few automobiles stopped toreceive literature, (2) it was difficult to distinguish theautomobiles belonging to employees from those be-longing to customers, (3) traffic was halted when theentranceswere thus blocked, and (4) there was a riskof physical injury from this activity.After being denied access to the parking lot, theUnion attempted to use othermeansto reachRespondent's employees. Thus, the Union,using a listof employee names and addresses obtained by check-ing automobile license numbers and by itsorganiza-tional activity on the parking lot, mailed literature toemployees. Forty percent of the literature sent by mailwas returned because of incorrect addresses. Housecalls likewise proved ineffectiveinasmuchas only 14percent of the employees on the list were found athome on the first visit and 65 percent of theremainingemployees on the list were not found at home aftertwo or three visits. Moreover, between November 30and December 30, the Union made over 300 phonecalls in an attempt to verify addresses and to set upmeetings. Those employees reached by telephone stat-ed that they were reluctant to meet with the Unioneither in their own homes or in any other location.Eighty percent of the authorization cards in theUnion's possession were obtained from the organiza-tional activity on the parking lot, 15 percent of thecards were obtainedas a resultof Respondent's em-ployees contacting their fellow employees, and theremainder were obtained through house calls and theUnion's mailing efforts.B. Contentionsof thePartiesIn their briefs, the General Counsel and the Unionmake a two-pronged argument. First, they rely on theBoard's decisions inSolo Cup 5andCentral Hard-ware 6and contend that, just as inthose cases, in theinstant matter the Board should rely on the SupremeCourt's decision inLogan Valley Plaza?and find thatRespondent, by denying the unionorganizers accessto its "quasi-public" property, violated Section8(a)(1)of the Act.Secondly, General Counsel and the Union con-tend that the Union had no reasonablealternatechannels of communication with Respondent's em-ployees other than its parking lot. Thus, they rely onthe Supreme Court's decision inBabcock & Wilcox 8in arguing that Respondent's actionsviolated Section8(a)(1) under the principles outlined in that case.Respondent, on the other hand, contends thatthe facts in the instant case are distinguishable fromthose inCentral HardwareandLogan Valley Plaza.Respondent argues that the Board should be guidedbyBabcock & Wilcoxin evaluating the circumstancesof this case and that, in applying those tenets, theSSolo Cup Company, Calumet Industrial District Company,172 NLRB No.110, enforcement dented 442 F.2d 1149(CA. 7, 1970).6Central Hardware Company,181 NLRB 491.7 Amalgamated Food EmployeesUnionLocal 590 v. Logan Valley Plaza,Inc., 391 U.S. 308.8NL.R.B. v. The Babcock & Wilcox Company,351 U.S. 105. LEE WARDS545Board should find that Respondent did not violate theAct.C. Discussion and ConclusionsThe first contention which the General Counseland the Union advance in their briefs is now moot inlight of the recent reversal of the Board's decision inCentral Hardwareby the Supreme Court.' There, theCourt stated that the large commercial shopping cen-ter inLogan Valley Plazahad replaced the functionsof the normal municipal "business block" to which,under the principle ofMarsh v. State of Alabama,10the1st and 14th amendment free-speech rights extended.The Court held, however, that inCentral Hardwaresingle-store situations the privately owned propertydid not "assume to some significant degree the func-tional attributes of public property devoted to publicuse." Thus, the Court held thatLogan Valley Plazadid not apply to single-store cases and remanded thecase to the Eighth Circuit for consideration in thelight ofBabcock & Wilcox.Inasmuch as Respondent'sestablishmentis inall significant respects identical tothat of the employer inCentral Hardware,we shallevaluate the alleged unfair labor practices in this caseonly under the General Counsel's and the Union'salternate theory.As the Supreme Court stated inBabcock & Wil-coxand reaffirmed inCentral Hardware,Organization rights are granted to workers by thesame authority, the National Government, thatpreserves property rights. Accommodation be-tween the two must by obtained with as littledestruction of one as is consistent with the main-tenance of the other. The employer may not af-firmatively interfere with organization; the unionmay not always insist that the employer aid or-ganization.But when the inaccessibility of employ-ees makes ineffective the reasonable attempts bynonemployeesto communicatewith them throughthe usualchannels, the right to exclude from proper-ty has been required to yield to the extent needed topermitcommunicationof information on the rightto organize.[Emphasis supplied.]"The Board reiterated its interpretation of theBabcock & Wilcoxprinciples in the recent case ofMonogram Models, Inc.12There, as here, the conten-tion was made that refusing to allow nonemployeeunion organizerson the parking lot was unlawful be-cause such refusal placed the employees beyond thereach of reasonable efforts on the part of the union tocommunicate with them. InMonogram,as here, com-9Central HardwareCo v. NLRB,407 U.S. 539 (June 22, 1972).10 326 U.S. 501.11 351 U.S.at 112.12 192 NLRB No. 99.munication with employees at the entrances to theemployer's property was alleged to be ineffective be-cause the traffic on the road running adjacent to theplant made contact between the union and the em-ployees at that location unsafe and impractical. Not-withstanding these considerations and in spite of thefact that the plant's location presented some otherobstacles to easy contact with the employees, the ma-jority of the Board held that the employer inMono-gram Modelsdid not violate the Act. The Boardmajority said that the test established byBabcock &Wilcoxwas not one of relative convenience, but ratherwhether the location of the plant and the residencesof the employees placed them beyond the reach ofreasonable union efforts to come into contact withthem.Here, as inMonogram Models,Respondent'splace of business is located in a large metropolitanarea. However, 60 percent of Respondent's employeeslive in the city of Elgin. The stipulation of facts showsthat the Union met with little success when it attempt-ed to contact at home those employees on its incom-plete list. This may be explained, in part, by the factthat the Union was making these efforts during aholiday season when the employees may have beenengaging in personal business outside their homes.Moreover, the fact that those employees the Unionmanaged to reach were reluctant to meet with it,standing alone, may signify nothing more than disin-terest on their part.The stipulation of facts also shows, however, thatthe Union did have an alternate means of obtainingemployees' names and addresses. Thus, during theinitial stages of the Union's organizational campaign,it copied the license numbers of several automobileson the lot. No reason appears in the record why theUnion could not have utilized this method to a greaterextent.More than three-quarters of Respondent's em-ployees come to work at Respondent's establishmentwell before the 9 a.m. opening time of the retail store.Consequently, it can be assumed that the only auto-mobiles going into Respondent's parking lot prior to9 a.m. would belong to employees. Thus, it wouldhave been relatively easy and safe for the union or-ganizers to stand on the public easement between thelot and the highway and copy thelicense numbers ofthe cars entering the lot. From this, and through agreater utilization of sympathetic employees, the Un-ion could have obtained a fairly complete list of em-ployees for direct home contact or for distribution ofliterature through the mails.In short, we are not persuaded that there did notexist in this case reasonable, albeit perhaps more ex-pensive and less convenient, means of reaching em-ployees and thus Respondent did not violate Section8(a)(1) of the Act by refusing the union organizers free 546DECISIONSOF NATIONAL LABOR RELATIONS BOARDaccess to its parkinglot.Accordingly,we shall dismissthe complaint.CONCLUSIONS OF LAW1.Dexter Thread Mills,Inc., d/b/a Lee Wards, is,and at all times material has been,an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.RetailClerks Union, Local98 Retail ClerksInternational Association,AFL-CIO,isand at allmaterial times has been, a labor organization withinthe meaning of Section 2(5) of the Act.3.By refusing to allow nonemployee union or-ganizers to distribute literature on the parking lot ofitsElgin, Illinois, property, Respondent did not vio-late Section 8(a)(1) of the Act.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed.